                  IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division


IN RE: MOTION TO SEAL APPLICATION                  )        3:20sw110
                                                       No. ______
AND AFFIDAVIT FOR SEARCH                           )
WARRANT                                            )
                                                   )


                   GOVERNMENT’S MOTION TO SEAL APPLICATION
                      AND AFFIDAVIT FOR SEARCH WARRANT

       Pursuant to Rule 49(B) of the Local Criminal Rules for this Court, the United States, by

and through its attorneys, G. Zachary Terwilliger, United States Attorney, and Katherine Lee

Martin, Assistant United States Attorney, hereby moves the Court to issue an order sealing the

application for search warrant, the affidavit in support of the application, and the Memorandum

in Support of this motion, in the above-captioned case, for one year following the execution of

the warrant, as outlined in the Memorandum in Support.

       WHEREFORE, it is requested that this Motion be granted.



                                                       Respectfully submitted,

                                                       G. Zachary Terwilliger
                                                       United States Attorney



                                             By:       _____/s/__________________________
                                                       Katherine Lee Martin
                                                       Assistant United States Attorney
